DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation “the circumference of the top of the sleeve" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the limitation as “a circumference of a top of the sleeve” and suggests amending. 
Claims 2-23 are rejected based on their direct or indirect dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-10, 12-17, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0167334 Anstadt et al., hereinafter “Anstadt” in view of US 2009/0036730 Criscione et al., hereinafter “Criscione”.
Regarding claim 1, Anstadt discloses a cardiac assist device comprising: (Para 189; Figure 11) comprising: a sleeve (Para 370; Figure 11, elements 108) configured to externally wrap (Figure 2A and 2B) around a native, intact heart (Para 733); an actuator (Para 750; Figure 28, element 418), and a drive shaft (Figure 11, element 322) that connects the actuator to the sleeve (Figure 11), wherein, actuation (Para 759) of the actuator and the drive shaft provides an assisting force to a pumping force (Para 269 and 270) of the native, whole heart (Para 270), thereby helping contraction (Para 388) and expansion of the heart (Para 388) located within an internal volume (Figure 11) defined by the sleeve (Figure 11, element 108).
Anstadt does not disclose the sleeve comprises an apical ring structure around a circumference of a top of the sleeve and a basal ring structure at the bottom of the sleeve, wherein the apical ring structure and the basal ring structure are interconnected to each other by a plurality of fibers that are enclosed within the sleeve, wherein each of the plurality of fibers connect at a first end with the apical ring structure and at a second end to the basal ring structure. 
However, Criscione teaches the sleeve (Annotated Figure 6, element 40) comprises an apical ring structure (Para 46; Annotated Figure 6, element 46) around a circumference of a top 

    PNG
    media_image1.png
    493
    444
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included apical and basal ring structures that are interconnected by fibers as taught by Criscione, in the invention of Anstadt, in order to allow the heart to mechanically twist when it is in its dilated or diastole state (Criscione; Para 44).
Regarding claim 3, Anstadt does not disclose the apical ring structure and the basal ring structures are interconnected by helically-arranged fibers that are enclosed within the sleeve.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included helically-arranged fibers enclosed within the sleeve as taught by Criscione, in the invention of Ansett, in order to allow the heart to mechanically twist when it is in its dilated or diastole state (Criscione; Para 44).
Regarding claim 4, Anstadt discloses the actuator (Para 750; Figure 28, element 418) and drive shaft (Figure 11, element 322) contract and expand (Para 388) the internal volume defined by the sleeve (Figure 11, element 108) at a desired pace (Para 273), speed (Para 366), and acceleration (Para 309).
Regarding claim 5, Anstadt discloses the sleeve (Figure 11, element 108) is adjustable to the size of the heart (Para 207).
Regarding claim 6, Anstadt discloses a space (Figure 4A, element 310) in between the sleeve and the heart (Figure 4A) is filled with a fluid (Para 416) to avoid friction (Para 640) between the cardiac structure and sleeve (Para 640).
Regarding claim 7, Anstadt discloses the cardiac assist device (Para 189; figure 11) is controlled by a pacemaker system (Para 271) to match the pace (Para 273) of the native, intact heart.
Regarding claim 8, Anstadt discloses the pacemaker system (Para 271) is configured to synchronize (Para 270 and 271) the pumping force (Para 271) of the cardiac assist device and 
Regarding claim 9, Anstadt discloses the actuator (Para 750; Figure 28, element 418) is configured to be powered by a percutaneously implanted power source (Figure 2, element 460) that is wirelessly rechargeable (Para 763) over the skin (Para 773).
Regarding claim 10, Anstadt discloses the wireless charging (Para 763) is configured to be by inductive charging (Para 763).
Regarding claim 12, Anstadt discloses the cardiac assist device (Para 189; Figure 11) is surgically implantable (Para 85 and 424).
Regarding claim 13, Anstadt discloses the cardiac assist device (Para 189; Figure 11) does not have any direct contact (Para 388) with circulating blood (Para 388).
Regarding claim 14, Anstadt discloses the cardiac assist device (Para 189; Figure 11) is configured to only assist the heart as needed (Para 453).
Regarding claim 15, Anstadt discloses the cardiac assist device (Para 189; Figure 11) is configured to continuously assist the heart (Para 237).
Regarding claim 16, Anstadt discloses the cardiac assist device (Para 189; Figure 11) is configured to externally wrap (Figure 2A and 2B) 
Anstadt does not explicitly disclose externally wrapping over the pericardium of a native, intact heart.
However, Anstadt teaches the native, whole heart (Para 270 and 733) is wrapped (Figure 2A and 2B) by the cardiac assist device (Figure 11). This means the pericardium is wrapped. 

Regarding claim 17, Anstadt discloses the cardiac assist device (Para 189; Figure 11) is configured to externally wrap (Figure 2A and 2B) over the epicardium (Para 367) of a native, intact heart (Para 733).	
Regarding claim 19, Anstadt discloses the sleeve (Para 370; Figure 11, elements 108) is made of a flexible material (Para 595).
Regarding claim 20, Anstadt discloses the flexible material (Para 595) is polytetrafluoroethylene (PTFE) (Para 634).
Regarding claim 23, Anstadt discloses a system (Para 109) for synchronizing (Para 269 and 270) the cardiac assist device (Para 189; Figure 11) with a pacemaker (Para 271), the system comprising: the cardiac assist device (Para 189; Figure 11); a power supply (Figure 2, element 460) connected to the actuator (Para 750; Figure 28, element 418); and an electrical connector-relay (Para 485 and 725) configured to receive electrical signals from the pacemaker (Para 271) and to generate actuating signals (Para 725) that are relayed to the actuator (Para 750; Figure 28, element 418) and the drive shaft (Figure 11, element 322), wherein, during operation of the system in a subject, the heart is assisted in contracting synchronously (Para 269, 270, and 388) with the pacemaker signal rhythm (Para 271). 
Claims 11, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0167334 Anstadt et al., hereinafter “Anstadt”, in view of US 2009/0036730 Criscione et al., hereinafter “Criscione”, further in view of US 2002/0045799 Lau et al., hereinafter “Lau”.
Regarding claim 11, Anstadt discloses the cardiac assist device (Para 189; Figure 11) is percutaneously implantable (Para 85 and 424). 
Anstadt does not disclose the cardiac assist device is implantable through a rib space. 
However, Lau discloses the cardiac assist device (Figure 1, element 4) is percutaneously implantable (Para 116) through a rib space (Para 116). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the device is implanted through a rib space as disclosed by Lau in the invention of Anstadt, in order to allow for delivery through a minimally invasive procedure by gaining direct access to the heart through the ribs (Lau; Para 116).
Regarding claim 18, Anstadt does not disclose the apical and basal structures comprise anchors configured to attach to epicardial surface of the heart. 
However, Lau discloses the apical and basal structures (Figure 1 and Figure 8E) comprise anchors (Figure 27A, element 50) configured to attach to epicardial surface (Para 123) of the heart (Para 123).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included anchors to the structure of the sleeve to attach to the epicardium as taught by Lau in the invention of Anstadt, in order to prevent the sleeve from migrating (Lau; Para 123)
Regarding claim 21, Anstadt does not disclose the helically-arranged fibers are made of a super-elastic material that enables fiber recoil.
However, Lau discloses the helically-arranged fibers (Para 95) are made of a super-elastic material (Para 97) that enables fiber recoil (Para 97).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included helically-arranged fibers that are more elastic and allow for fiber recoil as taught by Lau in the invention of Anstadt, in order to provide firmer support, while imparting a more isotropic elastic structure (Lau; Para 96 and 97).
Regarding claim 22, Anstadt discloses the cardiac assist device (Para 189; Figure 11). 
Anstadt does not disclose the cardiac assist device is externally anchored elsewhere within a thoracic cavity of a subject.
However, Lau discloses the cardiac assist device (Figure 1, element 4) is externally anchored (Para 110) elsewhere within a thoracic cavity (Para 116) of a subject.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included anchors to the structure of the sleeve to attach  somewhere in the thoracic cavity as taught by Lau in the invention of Anstadt, in order to prevent the sleeve from migrating (Lau; Para 123).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792